DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Amendment filed on March 25, 2021, has been received and entered.






Claim Disposition

3.	Claims 2, 4, 6 and 8-16 have been cancelled. Claims 1, 3, 5 and 7 are pending and are under examination.
Specification Objection

4.	The Specification is objected to because of the following informalities:
At paragraph [0011]:
“As used herein, the term "L-amino acid" may include all L-amino acids which may be produced by a microorganism from many different kinds of carbon sources through metabolic processes. Specifically, the L-amino acid may include basic amino acids such as L-lysine, L-arginine, L-histidine, etc., non-polar amino acids such as L-valine, L-leucine, L-glycine, L, isoleucine, L, alanine, L-proline, L-methionine, etc., polar amino acids such as L-serine, L-threonine, L-cysteine, L-asparagine, L-glutamine, etc., aromatic amino acids such as L-phenylalanine, L-tyrosine, L-tryptophan, etc., acidic amino acids such as L-glutamic acid, L-aspartic acid, aliphatic amino acids such as L-alanine, L-valine, L-isoleucine, L-serine, etc., and branched-chain amino acids such as L-valine, L-leucine, L-isoleucine, etc. In the present disclosure, the L-amino acid may be more specifically basic amino acids, aliphatic amino acids, branched-chain amino acids, and much more specifically, L-lysine or L-valine, but is not limited thereto. The L-amino acid may include any amino acid without limitation, as long as its productivity is increased when the activity of the protein composed of the amino acid sequence of SEQ ID [[ED]] NO: 1 of the present disclosure is inactivated”.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: " A MICROORGANISM OF THE GENUS [[CORNYBACTERIUM]] CORYNEBACTERIUM FOR PRODUCING L-AMINO ACIDS AND A METHOD FOR PRODUCING L-AMINO ACIDS USING THE SAME".
The specification should be amended as follows (see the amendment filed on March 25, 2021):
“At page 13, please replace the fifth paragraph with the following paragraph:
First, a plasmid obtained by using EZ-Tn5TM Tnp Transposome™ kit (Epicentre) was transformed into [[Cornybacterium glutamicum]] Corynebacterium glutamicum KCCM11016P (Korean Patent No. 10-0159812; this microorgamism was disclosed as KFCC, and re-deposited to the Korean Culture Center of Microorganisms (KCCM), Yurim B/D, 45, Hongjenae-2ga-gil, Seodaemun-gu, Seoul 120-861, Republic of Korea under the Budapest Treaty with Accession No. KCCM11016P) as a parent strain by an electric pulse method (Appl. Microbiol. Biotechnol. 52:541-545, 1999), and smeared on a complex medium plate containing kanamycin (25 mg/L) to obtain about 20,000 colonies. During the pendency of this application, access to the invention will be afforded to the Commissioner upon request. All restrictions upon availability to the public will be irrevocably removed upon granting of the patent. The deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent; whichever is longer. The deposits were viable at the time of deposit. The deposits will be replaced if they become non-viable”.

“At page 21, please replace the first paragraph with the following paragraph:
In order to examine whether the above effects are also shown in other L-lysine-producing [[Cornybacterium glutamicum]] Corynebacterium glutamicum strains, an NCg Corynebacterium glutamicum KCCM11347P (Korean Patent No. 10-0073610; this microorganism was disclosed as KFCC10750, and re-deposited to the Korean Culture Center of Microorganisms (KCCM), Yurim B/D, 45, Hongjenae-2ga-gil, Seodaemun-gu, Seoul 120-861, Republic of Korea under the Budapest Treaty with Accession No. KCCM11347P) in the same manner as in Example 6, and designated as KCCM11347P-NCgl0275. During the pendency of this application, access to the invention will be afforded to the Commissioner upon request. All restrictions upon availability to the public will be irrevocably removed upon granting of the patent. The deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent: whichever is longer. The deposits were viable at the time of deposit. The deposits will be replaced if they become non-viable”.
Appropriate correction is required.



Claim Objection

5.	Claim 1 is objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A microorganism of the genus [[Cornybacterium]] Corynebacterium that produces [[producing]] an L-amino acid or An L-amino acid producing microorganism of the genus Corynebacterium, wherein [[the activity of]] a protein comprising the amino acid sequence of SEQ ID NO: 1 is [[inactivated]] not expressed or a regulatory protein comprising the amino acid sequence of SEQ ID NO:1 [[is]] has been modified to reduce[[d]] activity compared to a parental or non-modified microorganism of the genus Corynebacterium in which the protein is intrinsically expressed, wherein the microorganism [[of the genus Corvnebacterium]] is Corvnebacterium glutamicum and wherein the L-amino acid is selected from the group consisting of… and the microorganism has increased productivity of the L-amino acid”.
Appropriate correction is required.





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first paragraph rejection pertains to the claims containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a microorganism of the genus Corynebacterium producing L-amino acid, wherein the activity of a protein comprising an amino acid sequence of SEQ ID NO: 1 is inactivated…” (see claim 1). The claimed invention is not commensurate with the scope of the disclosure because the language in the claims encompasses a Corynebacterium microorganism with L-amino acid producing ability and has a protein inactivated, but no alignment is made between the bacterium and the modification.  It is noted that the disclosure indicates that there is 
“As used herein, the term "protein composed of the amino acid sequence of SEQ ID NO: 1" refers to a protein which is, encoded by NCgl0275 gene, intrinsically present in a microorganism of the genus Corynebacterium, and specifically, a regulatory protein composed of the amino acid sequence of SEQ ID NO: 1 which is intrinsically present in a microorganism of the genus Corynebacterium. The amino acid sequence of SEQ ID NO: 1 and a polynucleotide sequence of a gene encoding the protein may be obtained from a known database, for example, GenBank of NCBI, etc., but are not limited thereto”. The claimed invention as set forth in claim 1 encompasses any L-amino acid, the protein activity having the structure of SEQ ID NO: 1 that is inactivated by any means or reduced with no recitation of what activity or a connection between said protein and L-amino acid productivity in the Corynebacterium. The dependent claims do not rectify all the deficiencies found in claim 1. The claimed invention is overly broad and far exceeds the disclosure in the specification.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately

The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Response to Arguments
7.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the written description rejection remains but has been altered to reflect changes made to the claims.
Applicant traverses the rejection stating that claim 1 has been amended to recite “a microorganism of the genus Corynebacterium producing an L-amino acid, wherein the activity of a protein comprising the amino acid sequence of SEQ ID NO: 1 is inactivated or reduced, as compared to a parental or non-modified microorganism of the genus Corynebacterium in which the protein is intrinsically expressed, wherein the microorganism of the genus Corynebacterium is Corynebacterium glutamicum.”
Deletion of the gene encoding NCgl0275 disclosed in the present specification represents an entire or partial inactivation of the activity of the protein comprising the amino acid sequence of SEQ ID NO: 1. Further, the effect of increasing L-amino acid production by inactivating the protein having the amino acid sequence of SEQ ID NO: 1 was verified in a number of Corynebacterium glutamicum strains, namely Corynebacterium glutamicum KCCM11016P Application No.: 16/344,205 Filing Date: April 23, 2020 (Example 6), Corynebacterium glutamicum KCCM11347P (Example 7), Corynebacterium glutamicum KCCM10770P (Example 8), Corynebacterium glutamicum CJ3P (Example 9), Corynebacterium glutamicum KCCM11201P (Example 10), and Corynebacterium glutamicum CJ7V (Example 11). Therefore, a person of ordinary skill in the art would reasonably expect that the activity of a protein comprising the amino acid sequence of SEQ ID NO: 1 would be inactivated 
The issue of the genus of Corynebacterium is settled and is obviated by the amendments made, however, the claimed invention does not make the alignment applicant is arguing with respect to the modification in the protein activity and increased production of L-amino acids. Applicant is arguing a limitation not present in the claims. The Affidavit/Declaration provided by applicant has been considered in full, however, was not found persuasive and appears to be contrary to the claimed limitations. Applicant avers that, “… the Rule 132 Declaration submitted herewith, the modified Corynebacterium glutamicum according to the present claims shows higher productivity in other L-amino acids besides L-lysine or L-valine (i.e.. isoleucine, arginine, methionine, glutamine, and Oacetylhomoserine). This Declaration provides evidence demonstrating higher productivity of L-leucine, L-isoleucine, L-arginine, L-methionine, L-glutamine, O-and acetylhomoserine that occurs by inactivating the activity of a protein comprising an amino acid sequence of SEQ ID NO: 1 in a microorganism of the genus Cornybacterium in which the protein is intrinsically expressed. Therefore, the recited L-amino acid should not be considered as claiming an excessively wide range of L-amino acids”.
In addition, the Declaration reports that, “based on the results of Tables 1 to 7…, we concluded that inactivating the activity of a protein comprising an amino acid sequence of SEQ ID NO: 1 according to the present invention in the microorganism of the genus Corynebacterium in which the protein is intrinsically expressed, especially Corynebacterium glutamicum strains, significantly improves the productivity of various amino acids other than L-lysine and L-valine, such as L-leucine, L-isoleucine, L-arginine, L-methionine, L-glutamine, and O-acetylhomoserme.
At issue is the fact that claim 1 broadly recites “a microorganisms of the genus Corynebacterium producing an L-amino acid, wherein the activity of a protein comprising the amino acid sequence of SEQ ID NO:1 is inactivated or reduced…”, and dependent claim 3 recites “…wherein the L-amino acid is L-lysine or L-valine”; and there is no indication in claim 1 that the reduced or inactivated structure of the protein of SEQ ID NO:1 results in increased or improved production of a specific L-amino acid. And based on the remarks by applicant and the declaration a handful of L-amino acid demonstrated an increased production with such a modification. Therefore, the claimed invention remains not adequately described as established in the rejection.



Conclusion

8.	No claims are presently allowable.


9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652